Citation Nr: 1648198	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  13-12 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for status post myocardial infarction, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Rocktashel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2016).  Specifically, in an April 2013 VA Form 9 submission, the Veteran requested a Board hearing via videoconference, and the request for a hearing has not been withdrawn.  In fact, in a December 2016 correspondence, the Veteran's representative reaffirmed the request for the scheduling of the videoconference hearing.  Therefore, remand is warranted to afford the Veteran a Board hearing at a local VA office.

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a video-conference Board hearing at the RO.  The RO should notify the Veteran and the representative of the date and time of the hearing.  After the hearing, the case should be returned to the Board in accordance with current appellate procedure.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




